DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see description of drawing figures in specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the jack of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the meaning of the “jack” as used in claim 1 is not conveyed in the disclosure.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, “the inner side of the device shell” and “the inner side of the turbine volute module” (lines 12 and 13, respectively) should be --an inner side of the device shell-- and --an inner side of the turbine volute module--, respectively.
In claim 3, the phrase “has the thread” is used in multiple instances. “[T]he thread” does not have antecedent basis in the claim, but the phrase is understood to mean --is threaded--, referring to screw threads. Clarification of the claim wording is suggested.
Appropriate correction is required.

Claim Interpretation
The structure referred to as “volute diversion block” as used in claim 2 is not described by structure or function in the specification. The element is, however shown in Fig. 10.  From the depiction in the figure and the use of the word “diversion” this element is being interpreted as meaning a structure which guides (diverts) the fluid flow within the volute.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5, 6, and 7 describe a method which includes the step where the center gear screw cap is “turned on” and “turned off.”  While these terms are also used in the specification, they are not explained or defined either directly or through context.  Given their plain and ordinary meaning, the phrases ”turn on” and “turn off” are used to mean activating and deactivating a powered device or mechanism, e.g. “turning on a light.”  However, the screw cap is not described as being driven or including any sort of powered mechanism.  Therefore, neither the screw cap nor its use is described in the disclosure to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to an element referred to as a “jack.” While the same term is used in the specification, it is not defined or described, nor is it shown in the drawings. Because no common definition of the term “jack” which would obviously apply in this context can be identified, the meaning of the term is unclear.  Therefore, the metes and bounds of the claims cannot be determined and the claims are indefinite.
For the purposes of examination, and as best as can be determined from the context, “jack” will be treated as meaning a “seat” or surface for bearing against the vane(s) at the cover plate.
Claims 5-7 are rejected due to the use of the phrases “turned on” and “turned off.” As discussed above with regards to the requirements of 35 USC 112(a), the meaning of these terms as used in the claims is unclear. Because one of ordinary skill in the art could not interpret the meaning of these terms, the metes and bounds of the claims are unclear and the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,706,375 to Brikner in view of US 1,822,778 to Kaplan and in further view of US 5,873,700 to Ichikawa.
Regarding claim 1, Brikner teaches a rotating guide vane module for hydraulic working condition adjustment (pg. 1, ll. 37-44), comprising a rotating guide vane module (Fig. 1), wherein the rotating guide vane module comprises a rotating guide vane back cover plate (7), a rotating guide vane front cover plate (see annotated Fig. below), and rotating guide vanes (6); the rotating guide vane back cover plate is ring-shaped (Fig. 1), and the rotating guide vane front cover plate is ring-shaped (Fig. 1); each rotating guide vane is an integrally-formed independent component and comprises a rotating guide vane back seat (see annotated Fig. below), a blade (at 6), a rotating guide vane front seat (see annotated Fig. below), and a shaft (8); the rotating guide vane back seat and the rotating guide vane front seat are cylindrical (Fig. 1); the blade is sheet-shaped (Fig. 2); the blade is located between the rotating guide vane back seat and the rotating guide vane front seat (Fig. 1); the shaft is connected with the rotating guide vane front seat (Fig. 1); the central axis of the rotating guide vane back seat, the central axis of the rotating guide vane front seat, and the central axis of the shaft are coaxial (Fig. 1); a slot for mounting the rotating guide vanes is formed in the rotating guide vane back cover plate (as shown in the annotated Figure below where the vane back seat enters the back cover plate); jacks for matching with the mounting of the rotating guide vane front seats (at the interface of the front cove r plate and the vane front seat in the annotated Figure below) and through holes for allowing the penetration of the shafts (8) are formed in the rotating guide vane front cover plate (Fig. 1); rotating guide vane drive structures (9, 11) is located at the end parts of the shafts (Fig. 1); the rotating guide vane drive structures connected with the shafts (Fig. 1).

    PNG
    media_image1.png
    617
    695
    media_image1.png
    Greyscale

Brikner fails to teach a rotating guide vane drive gear, or a keyslot formed in each shaft, and a rotating guide vane connecting key is inserted into the keyslot.
Kaplan teaches a rotating guide vane module for hydraulic working condition adjustment (pg. 1, ll. 5-11), comprising guide vanes which are moveable via a rotating guide vane drive gear (pg. 2, ll. 31-42).
Brikner teaches water turbine adjustable guide vanes which are actuated by linkages (9, 11). Kaplan also teaches a water turbine with adjustable vanes which are actuated by linkages (K), but also teaches that the actuation means may utilize gears instead (pg. 2, ll. 31-42).  Therefore, because Brikner teaches adjustable guide vanes for a water turbine which are actuated by linkages and Kaplan teaches that gears will function to actuate adjustable guide vanes for a  water turbine as well as linkages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable guide vanes of Brikner by replacing their linkages with gears as taught by Kaplan as a simple substitution of one known element for another to predictably provide adjustability to the guide vanes.
Ichikawa teaches a water turbine with adjustable vanes (col. 1, ll. 11-16, col. 2, ll. 43-46) wherein the vanes are connected to their actuation means via a keyslot (113) formed in a shaft, with a rotating guide vane connecting key (the corresponding material projecting into the keyslot) is inserted into the keyslot (Fig. 4).
Brikner teaches a water turbine with adjustable vanes which are attached to actuating members, but is silent regarding how the vanes are secured to the actuating members. Ichikawa also teaches a water turbine with adjustable vanes wherein the vanes are attached to actuating members using a key/slot.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable vanes of Brikner by using a key/slot configuration to attach the vanes to their respective actuating members as taught by Ichikawa as a combination of prior art elements to achieve the predictable result of securing the vanes to their respective actuating members.
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest the construction of the turbopump as claimed in claim 2.  In particular, the specific arrangement of the turbine components including the end face friction thrust bearing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745